AT the May term, 1838, of the Probate Court, an administrator filed a petition for an order of sale of real estate *337of the intestate for the payment of debts. Afterwards, at the same term, an inventory, áse., having been filed by the administrator, the Court, on motion, appointed a guardian ad litem for the heirs of the intestate, they being infants. The guardian filed an answer for the infants, admitting the allegations in the petition. Afterwards, at the same tern), the Court, on petition of the administrator, authorized him to sell the premises at private sale. At the August term, 1838, the administrator made a report, stating that he had sold the premises; and the Court confirmed the sale. In March, 1840, the administrator executed a conveyance of the premises to the purchaser. Held, that the order of sale was erroneous, but that it was not a nullity; and that the purchase under it was valid.